J-S28039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 A.M.M.                                   :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
              v.                          :
                                          :
  J.S.,                                   :
                                          :
                    Appellant             :
                                          :
                                          :        No. 1840 MDA 2017

              Appeal from the Order Entered November 3, 2017
                in the Court of Common Pleas of York County,
                  Domestic Relations at No(s): 231-SA-2011

BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED JULY 20, 2018

      J.S. appeals, pro se, from the child support Order entered following a

de novo hearing. We dismiss the appeal.

      In its Opinion, the trial court summarized the relevant factual and

procedural history underlying the instant appeal as follows:

            A [f]inal Order of [c]ourt entered on January 31, 2017
      directed [J.S.] to pay [A.M.M.] $705.71 per month for support of
      the parties’ two children, with arrears set at $1,521.32[,] due
      immediately.

            A Notice of Proposed Modification was sent to [J.S.] on or
      about June 14, 2017, indicating that the Domestic Relations
      Section intended to modify the previous Order to a non-financial
      obligation for the support of the two children, as [J.S.] was
      incarcerated with no known income, assets or employment. [J.S.]
      responded to the Notice on or about June 19, 2017[,] indicating
      that he did not agree to the proposed modification and requesting
      that a conference/hearing be scheduled.

            A conference was scheduled for August 4, 2017, after which
      an Order dated August 9, 2017 was entered[,] setting [J.S.’s]
      financial obligation to a numerical value of zero[,] effective March
J-S28039-18


        21, 2017[,] because [J.S.] was unable to pay, had no known
        income or assets, and there was no reasonable prospect that
        [J.S.] would be able to pay for the foreseeable future. Arrears
        were remitted without prejudice as of August 9, 2017.

              [J.S.] appealed the Order of August 9, 2017[,] and a de
        novo hearing was scheduled … on October 19, 2017. After the
        hearing, the [trial court] issued the Order (listed as November 3,
        2017 on the Superior Court docket based upon the mailing date)
        affirming the Order of August 9, 2017[,] and stating that [the trial
        court] would not pursue the issue of the amount of arrears in
        either direction.

             [J.S.] filed a Notice of Appeal [] on December 4, 2017 and
        a [court-ordered Concise] Statement [p]ursuant to Pa.R.A.P.
        1925(b) on December 22, 2017.

Trial Court Opinion, 1/8/18, at 1-2.

        Initially, we observe that appellate briefs must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.

2101. This Court may quash or dismiss an appeal if the appellant fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure.     Commonwealth v. Adams, 882 A.2d 496, 497 (Pa. Super.

2005).1



____________________________________________


1   We recognize that J.S. is proceeding pro se in this matter.

        Although this Court is willing to liberally construe materials filed
        by a pro se litigant, pro se status confers no special benefit upon
        the appellant. To the contrary, any person choosing to represent
        himself in a legal proceeding must, to a reasonable extent,
        assume that his lack of expertise and legal training will be his
        undoing.

Adams, 882 A.2d at 498 (citations omitted).

                                           -2-
J-S28039-18



      J.S.’s pro se brief does not meet the following requirements: Pa.R.A.P.

2111(a)(1) (statement of jurisdiction); Pa.R.A.P. 2111(a)(2) and 2115(a)

(order in question); Pa.R.A.P. 2111(a)(3) (statement of both the scope of

review and standard of review); Pa.R.A.P. 2111(a)(4) and 2116 (statement of

questions involved); Pa.R.A.P. 2111(a)(4) and 2117 (statement of the case);

and Pa.R.A.P. 2111(a)(6) and 2118 (summary of the argument). Further, in

his brief, the entirety of which consists of only two pages, J.S. lists bald

allegations of error. J.S. includes no argument or citations to pertinent legal

authorities to support his claims.   See Pa.R.A.P. 2119(a) (stating that the

argument shall include “such discussion and citation of authorities as are

deemed pertinent.”); see also Commonwealth v. Johnson, 985 A.2d 915,

924 (Pa. 2009) (stating that “where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.”); In re S.T.S., Jr., 76 A.3d 24, 42 (Pa. Super. 2013) (stating that

“mere issue spotting without analysis or legal citation to support an assertion

precludes our appellate review of a matter.”) (citation and quotation marks

omitted)).

      While we are willing to allow some leeway to pro se litigants, we will not

act as J.S.’s appellate counsel and create legal theories for him.          See

Commonwealth v. Hakala, 900 A.2d 404, 407 (Pa. Super. 2006) (stating

that “[i]t is not this Court’s function or duty to become an advocate for




                                      -3-
J-S28039-18



appellants.”) (citation omitted). The defects in J.S.’s brief are substantial, and

preclude meaningful review. Accordingly, we dismiss the appeal.

      Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/20/2018




                                      -4-